MEMORANDUM OPINION
                                            No. 04-10-00764-CV

   IN RE GMG HEALTH SYSTEMS ASSOCIATES, PA d/b/a Gonzaba Medical Group,
                               Relator

                                     Original Mandamus Proceedings 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 22, 2010, relator filed a petition for writ of mandamus. This court has

determined that relator is not entitled to the relief sought. Therefore, the petition is DENIED.

TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM




           1
           This proceeding arises out of Cause No. 2010-CI-04044, styled Olga Zamora, Individually and as
Representative of the Estate of Jeffrey Zamora v. GMG Health Systems Associates, PA d/b/a Gonzaba Medical
Group, pending in the 408th Judicial District Court, Bexar County, Texas. The Honorable Larry Noll is the
presiding judge of the 408th Judicial District Court; however, the Honorable Michael Peden, presiding judge of the
285th Judicial District Court, Bexar County, Texas, signed the order at issue in this proceeding.